DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the submission filed 9/14/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 7, 9 of the Office Action dated 6/15/2022 are respectfully withdrawn.
     The amendments to Claims 1, 4-6, 9-11, 13-14 in the submission filed 9/14/2022 are acknowledged and accepted.
     The cancellation of Claims 7-8 in the submission filed 9/14/2022 is acknowledged and accepted.
     The addition of Claims 15-16 in the submission filed 9/14/2022 is acknowledged and accepted.
     In view of the amendments to the claims above, the objections to the claims in Section 10 of the Office Action dated 6/15/2022 are respectfully withdraw.  Additionally, the 35 U.S.C. 112(b) rejections in Section 12 of the Office Action dated 6/15/2022 are respectfully withdrawn.
     The substitute specification filed 9/14/2022 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Response to Arguments
     The Applicants’ arguments with respect to Claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.
     Claims 1-6, 9-16 are now rejected as follows.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 5, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prins et al. (WO 2013/008142 A1), of record.
     Prins et al. discloses a microscope slide (See for example Abstract; Figures 1-5, particularly Figures 2A-B; Page 23, lines 4-5) with a paraffin shield coating (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20), wherein the paraffin shield coating is coated on a biomaterial (See for example Figure 3, e.g. MCF7 cells) and an inorganic deposit (See for example various stains, radioisotopes, particles on Pages 23-25) on the microscope slide, the biomaterial is selected from a protein (See for example Figure 3, e.g. MCF7 cells; It is noted that MCF7 cells inherently comprise at least one protein.  See for example ‘Molecular Profile’ and Figure 1 on Pages 3148-3150 of S. Comsa, A. M. Cimpean, M. Raica, 'The Story of MCF-7 Breast Cancer Cell Line: 40 Years of Experience in Research', Anticancer Research, vol. 35, pp. 3147-3154, 2015.), a peptide, a conjugated protein, a protein coated bead, a peptide coated bead, and a conjugated coated bead which reacts with applied antibody and secondary stain reagents, or a combination thereof, and the inorganic deposit is selected from an inorganic target (See for example various stains, radioisotopes, particles on Pages 23-25) and an imaging reference target (See for example various stains, radioisotopes, particles on Pages 23-25), or a combination thereof, and the paraffin shield coating is coated on the microscope slide {by following steps: (a) melting a solid paraffin at a temperature in the range of 60 to 75°C until the solid paraffin melts into a liquid paraffin; (b) adding a solvent to the liquid paraffin obtained in step (a) until a saturation mixture is obtained; (c) allowing the mixture obtained in step (b) to cool in a temperature between 30 and 33°C, followed by slowly adding a solvent until a clear paraffin liquid is obtained; (d) applying a layer of the clear paraffin liquid resultant in step (c) over the biomaterial and the inorganic deposit on the microscope slide to form the paraffin shield coating over all or a selective area of the microscope slide; (e) applying infrared heat to evaporate the solvent from the paraffin shield coating and thereby returning it to its hardened and solid state, the solvent is selected from xylene, Aliphatic xylene substitute, Toluene, Paint thinner, Turpentine, a 50:50 mix of Acetone & Kerosene, or a mixture of the listed solvents thereof} (It is noted that the above limitations in curly brackets appear to be product-by-process limitations that do not impart any recognizable distinguishing characteristic to the final product.
     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.” In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.” In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot. Thus, these limitations have not been given significant patentable weight.  See also MPEP 2113.).  Prins et al. further discloses the solvent is selected from xylene, Xylol, or Toluene (It is noted that is limitation appears to be a part of the product-by-process limitation recited in Claim 1, and hence has not been given significant patentable weight.  See Claim 1 above, as well as MPEP 2113.); the imaging reference target is a pigment colored deposit (See for example various stains, radioisotopes, particles on Pages 23-25); the inorganic target is a compound reacting to a stain selected from Alcian Blue, Analine Blue-Orange G Solution, Azan Stain, Bielschowsky silver stain, Brow & Benn - Gramm Stain, Cresyl Violet, DAB, Fontana Masson, Gordon and Sweet's silver staining, Grocett's Methanamine silver method, Hall's Bilirubin stain, Jones Methanamine silver, Luxol Fast Blue, Luxol Fast Blue -- Cresyl Violet, Mucicarmine, Muller-Mowry colloidal Iron, Orange G, Nuclear Fast Red, PAS with Diastase Digestion, Periodic Acid Schiff (PAS), Phosphotungstic Acid, Haematoxylin, Picro Sirius Red, Toluidine Blue Acidified, Trichrome -- Gomoris One-Step, Trichrome -- Masson's, Victoria Blue, Von Kossa, Weigert's Resorcin Fuchsin, Weigert's Iron Haematoxylin, Zell -- Neelsen (See for example various stains, radioisotopes, particles on Pages 23-25); in step (d), the clear paraffin liquid 5 obtained in step (c) is applied through spray application method, inkjet deposit method, transfer printing method, screen printing method, or vapor deposition method (It is noted that is limitation appears to be a part of the product-by-process limitation recited in Claim 1, and hence has not been given significant patentable weight. See Claim 1 above, as well as MPEP 2113.); the microscope slide is either glass or plastic slide (See for example Abstract; Figures 1-5, particularly Figures 2A-B; Page 23, lines 4-5); the paraffin shield coating is use to protect the biomaterial and the inorganic deposit on the microscope slide (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20) from oxidation or microbial attack and inorganics from reactions resulting in oxidation or airborne delivered acid or caustic materials; and the paraffin shield coating is used to increase the shelf life of the biomaterial and the inorganic deposit on the microscope slide (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. in view of Ollar (WO 97/12957), of record.
     Prins et al. discloses the invention as set forth above, except for the solid paraffin is purified and water free, the solid paraffin has a melting temperature of 50-60°C, or the solid paraffin has a melting temperature of 50-54°C.  However, Ollar teaches a conventional method and apparatus for testing (See for example Abstract; Figures 1-7), wherein the apparatus includes the use of specially prepared microscope slides (See for example 18 in Figure 1) coated with a thin layer of Paraplast® paraffin wax (See for example page 11, lines 1-18).  It is noted that Paraplast® paraffin wax is a well-known pure, water-free histological grade paraffin wax that includes additional additives to adjust the melting temperature to approximately 56-57 deg. C.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the solid paraffin be purified and water free, the solid paraffin have a melting temperature of 50-60°C, or the solid paraffin has a melting temperature of 50-54°C, as taught by Ollar, in the microscope slide of Prins et al., to provide for adjusted melting temperatures for the paraffin based on the intended application, while preventing damage to the sample due to water or other contaminants.
     Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al.
     Prins et al. discloses the invention as set forth above, and further discloses that the paraffin shield coating has a thickness between 10 to 100 micron, or less (See for example Page 10).  However, Prins et al. does not specifically disclose the thickness being between 1 to 5 microns or being between 2 to 3 microns.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness be between 1 to 5 microns or be between 2 to 3 microns, since is has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to have the thickness be between 1 to 5 microns or be between 2 to 3 microns, to provide a thin, clear layer of paraffin, allowing for clearer imaging, which results in better overall image quality, while using less paraffin.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
     Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al.
     Prins et al. discloses the invention as set forth above, but does not specifically disclose the imaging reference target comprising black and white pigments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging reference target comprise black and white pigments, since it has been held to be within ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to have the imaging reference target comprise black and white pigments, to provide the viewer with a high contrast to that the target is more easily viewable.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/30/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872